Citation Nr: 1028811	
Decision Date: 08/02/10    Archive Date: 08/16/10

DOCKET NO.  08-30 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
amputation, distal interphalangeal joint, right index finger.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

C.M.R. Mandel, Law Clerk




INTRODUCTION

The Veteran served on active duty from February 1970 to June 
1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The Veteran's service-connected amputation, distal 
interphalangeal joint, right index finger is manifested by 
amputation of the right index finger at the distal joint during 
the entire period on appeal.

2.  The Veteran's traumatic amputation is manifested by a 
limitation of motion preventing the index finger from reaching 
within 1 inch of the proximal transverse crease of the palm from 
October 17, 2009.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the Veteran's service-connected 
amputation, distal interphalangeal joint, right index finger have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Code 5153 (2009).

2.  The criteria for entitlement to a separate 10 percent rating 
for limitation of motion of the right index finger caused by 
degenerative arthritis, which is related to the Veteran's 
service-connected traumatic amputation, have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 
4.7, 4.71a, Diagnostic Code 5229 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical or lay evidence, that 
is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009).  The 
elements of proper notice include informing the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide and 
(3) that the claimant is expected to provide.  38 C.F.R. § 3.159 
(2009).

Notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim, 
defined to include: (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial error 
rule); see also Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

In this case, the Veteran was notified of the respective duties 
of the claimant and of VA, and of the evidence needed to 
substantiate his claims for increased rating by a letter in July 
2006.  In this letter, the Veteran was given the specific notice 
required by Dingess, supra.  This was followed by adjudication by 
rating decision in November 2006.  
The Board finds that the Veteran is not prejudiced by the manner 
or timing of VCAA notice in this case.  He was given the 
diagnostic codes and rating criteria for disabilities in the 
rating decision, statement of the case, and supplemental 
statements of the case.  This notification shows that that a 
reasonable person could be expected to understand what was needed 
to substantiate the claims.  Although the Veteran was not 
provided information on the rating criteria for Diagnostic Code 
5229, the Board's favorable finding in this regard shows that the 
Veteran was not prejudiced.  Further, the Veteran has been 
represented by a Veteran's Service Organization during this 
appeal process and has had a meaningful opportunity to assist in 
development of his claim.  Thus, the Veteran was accordingly made 
well aware of the requirements for increased evaluations pursuant 
to the applicable diagnostic criteria.  The Veteran described how 
the disabilities impacted his daily activities in his various VA 
examinations and in submissions to VA.  Consequently, it is also 
demonstrated that he had actual knowledge of the specific rating 
criteria for the disabilities, and why higher ratings had not 
been assigned, as well as an opportunity to present evidence and 
argument to support a higher rating.  

The Board also concludes that VA has met its duty to assist the 
Veteran in developing the evidence to support his claim.  The 
record contains the service treatment records and VA medical 
records.  The Veteran was given VA medical examinations in 
connection with the claim.  Statements from the Veteran and his 
representatives are associated with the claims file.  The Veteran 
has been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Neither the Veteran nor his 
representative has indicated that there are any available 
additional pertinent records to support the claim.  

The Board is satisfied that the originating agency properly 
processed the Veteran's claim after providing the required notice 
and that any procedural errors in the development and 
consideration of the claims by the originating agency were 
insignificant and non-prejudicial to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993). 



History and Analysis

Disability ratings are determined by application of the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment of earning capacity.  38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which of 
two ratings applies under a particular Diagnostic Code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, the 
lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining is 
resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's history is to be considered when making disability 
evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. Ap.. 589 (1995).  Where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 506 (2007).

The Veteran's service-connected amputation, distal 
interphalangeal joint, right finger is currently rated at 10 
percent disabling under the provisions of Diagnostic Code 5153.  
Under this regulatory provision, a rating of 10 percent is 
warranted for amputation of an index finger through the middle 
phalanx or at the distal joint.  A 20 percent rating is warranted 
for amputation of the index finger without metacarpal resection, 
at the proximal interphalangeal joint or proximal thereto; or for 
metacarpal resection (more than half the bone lost) for the minor 
joint.  A maximum rating of 30 percent is warranted for 
amputation of the index finger with metacarpal resection (more 
than one-half the bone lost) of the major joint.

At a September 2006 VA examination, the Veteran complained about 
increasing persistent pain in his finger over the past 6 months.  
He reported that he experienced some soreness, aching and pain, 
and that repetitive use, gripping and grabbing made the pain 
worse.  During this examination, the examiner noted that the 
Veteran had a traumatic amputation of the right distal index 
finger at the distal interphalangeal joint.  X-rays of the right 
hand confirmed amputation distal to the middle phalange of the 
second digit.  Upon examination, the Veteran showed no decreased 
range of motion, and the Veteran was able to touch the tip of his 
index finger to the palm.  The examiner also reported that the 
disability did not interfere with the Veteran's job or daily 
activities.

X-rays taken at the 2006 VA examination also demonstrated the 
existence of minimal arthritis in the right index finger.  The VA 
examiner opined that the arthritis was related to the traumatic 
amputation.

The Veteran had another VA examination in October 2009.  At this 
examination, the Veteran reported decreased strength and 
dexterity, pain that worsens in cold weather and difficulty with 
activities such as unscrewing caps, writing, pulling the trigger 
of a gun, tying shoes, buttoning clothes, and threading a fishing 
hook.  The Veteran also reported that pain worsened with 
repetition and denied any flare-ups of the condition.  The 
examiner noted that the Veteran could do normal routine daily 
activities and that he was retired.  Upon physical examination, 
the examiner noticed tenderness at the stump, and reported full 
range of motion with the exception that the Veteran was unable to 
bring the tip of his finger closer than two inches from the 
crease of the palm.

The medical evidence as a whole shows that the amputation is in 
the area of the distal interphalangeal joint, or distal joint.  
Under the regulatory rating criteria, a rating of 10 percent is 
warranted.  The next higher rating would require the amputation 
to be at the proximal interphalangeal joint or proximal thereto.

Arthritis is rated under Diagnostic Code 5003.  In order for 
arthritis to be compensable under 5003, it must affect two or 
more joint groups.  Since the arthritis is found only at the 
amputated region, the Veteran is not entitled to additional 
compensation for arthritis under this diagnostic code.

The Veteran is, however, entitled to additional ratings for the 
limitation of motion of the right index finger, which was 
recorded by the October 2009 examiner.  Consistent with Hart, 
supra, the Veteran is entitled to a staged rating, because 
limitation of motion existed during the October 2009 VA 
examination, but not the September 2006 VA examination.  Under 
Diagnostic Code 5229, a 10 percent evaluation is appropriate when 
the limitation of motion causes a gap of one inch or more between 
the fingertip and the proximal transverse crease of the palm, 
with the finger flexed to the extent possible, or; with extension 
limited by more than 30 degrees.  Since the October 2009 VA 
examiner reported that the Veteran was unable to bring the tip of 
his finger within 2 inches of the crease of the palm, he is 
entitled to a 10 percent rating under Diagnostic Code 5229 
beginning October 17, 2009.  See 38 C.F.R. § 3.400(b)(2)(i) 
(2009).

The Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2009) and the 
decision in DeLuca v. Brown, 8 Vet. App. 202 (1995), require 
consideration of the Veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate disability 
evaluation for a disability using the limitation-of-motion 
diagnostic codes.  Within this context, a finding of functional 
loss due to pain must be supported by adequate pathology, and 
evidenced by the visible behavior of the claimant.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  However, under Spurgeon v. 
Brown, 10 Vet. App. 194 (1997), the Board is not required to 
assign a separate rating for pain.

In evaluating the Veteran's right index finger amputation under 
the criteria of DeLuca, supra, the Board notes that the Veteran 
specifically denied having flare-ups of pain at the VA 
examination conducted in October 2009.  Nevertheless, the October 
2009 VA examiner noted that the Veteran reported additional 
weakness and pain upon repetition of movement.  The October 2009 
VA examiner did not, however, find any pain upon repetition of 
motion and did not note any additional functional loss due to 
repetitive motion on physical examination.

The Board also notes that the Veteran was not prejudiced because, 
as noted above, the 10 percent rating newly assigned under 
Diagnostic Code 5229 contemplates the Veteran's pain and limited 
motion in his right index finger.  Ten percent is the highest 
possible rating under Diagnostic Code 5299.  Therefore, an 
increased evaluation is not warranted based on application of 38 
C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 
(1995).

Extra-Schedular Rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  According to the regulation, an extra-schedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1) (2009); see also Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to an 
extra-schedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the level of disability and symptomatology 
and is found to be inadequate, the Board must then determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as 'governing 
norms.'  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extra-schedular rating.

With respect to the initial inquiry posed by Thun, the Board has 
been unable to identify an exceptional or unusual disability 
picture with respect to the Veteran's service-connected 
disabilities.  The medical evidence fails to demonstrate 
symptomatology of such an extent that application of the ratings 
schedule would not be appropriate.  In fact, as discussed in 
detail above, the symptomatology of the Veteran's disabilities 
are specifically contemplated under the appropriate ratings 
criteria.  Accordingly, the Board finds that the Veteran's 
disability picture has been contemplated by the ratings schedule.  
Since the available schedular evaluation adequately contemplates 
the Veteran's level of disability and symptomatology, the second 
and third questions posed by Thun become moot.  Nevertheless, the 
Board will briefly note that the evidence in this case does not 
demonstrate any of the factors provided in the 'governing norms' 
such as frequent hospitalization or marked interference with 
employment.  See 38 C.F.R. § 3.321(b)(1) (2009).

With respect to frequent hospitalizations, the evidence does not 
reflect that the Veteran has been hospitalized due to his 
service-connected amputation, distal interphalangeal joint, right 
index finger.  Additionally, there is no evidence that the 
Veteran's service-connected disability markedly interferes with 
employment over and above that which is contemplated in the 
assigned schedular ratings.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).

There is also no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other reason 
why an extra-schedular rating should be assigned.

In short, the evidence does not support the proposition that the 
Veteran's service connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and warrant the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) (2009).




ORDER

Entitlement to an evaluation in excess of 10 percent for 
amputation, distal interphalangeal joint, right index finger is 
denied.  

Entitlement to a 10 percent rating for limitation of motion is 
granted, effective October 17, 2009.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


